DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
 Applicant’s arguments, see pages 10-11 of the remarks filed February 8, 2022, with respect to the 35 USC 102 and 103 rejections have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections have been withdrawn.  
Coenen et al. (US 10,494,918) teach techniques for determining a proppant-area using time-dependent pressure signal values (see abstract).
Johnson (US 2019/0145251) teaches determining net stress of a formation and determining complex shear (see abstract).  Johnson further teaches computing fracture surface area using rate transient analysis (see paragraph [0099].
Roussel (US 2018/0148999) teaches a method comparing calculated stress load with net pressure at shut-in (see abstract). 
Poe et al. (US 2014/0083687) teach a method for analyzing data of production and storage in the field (see abstract)

However, the primary reason for allowance of claims 1-29 is that applicant’s claimed invention includes, in part, determining effective fracture surface-area per each perforation cluster of hydraulic fractures along the wellbore of the hydraulically-fractured well, the determining comprising: estimating total effective fracture surface-area of the perforation clusters of hydraulic fractures along the wellbore of the hydraulically-fractured well; estimating relative distribution of effective fracture surface-area for the perforation clusters of hydraulic fractures along the wellbore.  It is this limitation, expressed in the claimed combination not found, taught or suggested in the prior art, that makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652. The examiner can normally be reached Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JCM/Examiner, Art Unit 2864                                                                                                                                                                                                        

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864